UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-6493



VICTOR COLLYN GREENE,

                                               Petitioner - Appellant,

          versus


J. MICHAEL STOUFFER, Warden; STEWART SIMMS,
Secretary,

                                              Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CA-
02-328-JFM)


Submitted:   August 15, 2002                 Decided:   August 20, 2002


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Victor Collyn Greene, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Victor Collyn Greene seeks to appeal the district court’s

orders denying relief on his petition filed under 28 U.S.C. § 2254

(2000) and denying his motion for reconsideration. We have reviewed

the record and the district court’s orders and find no reversible

error.   Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.              See

Greene v. Stouffer, No. CA-02-328-JFM (D. Md. Feb. 6 & 21, 2002).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                 DISMISSED




                                    2